860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Luther BLEVINS, Plaintiff-Appellant,v.Earl O. SMITH;  Cotton;  Melcher, Defendants-Appellees.
No. 88-3875.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the district court entered an order on August 29, 1988, denying Blevins' motion for summary judgment and his motion to compel discovery.  A notice of appeal was filed from that order on September 19, 1988.


3
This court lacks jurisdiction in the appeal.  Denial of summary judgment is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.1986).  Similarly, discovery orders are not appealable.   Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982);  Dow Chem.  Co. v. Taylor, 519 F.2d 352, 354 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.